DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Notice of Non-Responsive Reply - Failure to propose a searchable group for examination

2.       Claims 1-20 are pending in the instant application.

Election/Restrictions
3.        Applicant’s election without traverse of Group I, Claims 1-7, 11-18, drawn to a composition in the reply filed on 12/15/21 is acknowledged.

However, Applicant did not elect the species set forth on page 4 of the restriction dated 11/12/21. Specifically, applicants did not elect 

             1. One first monomer
and 
              2. One main activator
and 
              3. One auxiliary activator
and 
             4. One hydrophobic nano-powder
and 
             5. One second monomer
and 
             6. One initiator
 
            Applicants must elect species for (1) - (6) for search and examination purposes per the restriction requirement mailed on 11/12/21. 
These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
           See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTH or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
             A telephone call was made to Christopher C. Close on 01/24/22 to request an oral election to the above restriction requirement but did not result in an election being made.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766